DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 02/03/2021.
Claims 1-18 are pending of which claims 1, 7 and 13 are the base independent claims.
Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 
The newly added limitation argued by the applicant is/are fully address in the updated rejection below. For an explanation on how previously cited reference and/or newly cited is/are used to address the added and/or previously limitation, please see below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claims 1-5, 7-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al (US 2015/0341873) and in view of Tavildar et al (US 2014/0140269).
Regarding claim 1, 7 and 13 Abedini’873 discloses a method of performing device-to-device (D2D) communication by a user equipment (UE) in a wireless communication system(see fig.5, which shows, for instance, UE mobile with processor module 570 couple to memory 580, see claim 28, which discusses computer readable medium), the method comprising: 
Receiving, from a network, information regarding a synchronization type for the D2D communication (see fig.3, which discusses mobile 115c and 115-d receiving synchronization 305  from base station 105-b, also mobile 115-d receive D2D synchronization 325 from mobile 115-c as network node that provides  network coverage to node 115-d , see para.0033, which discusses the 305 including timing information for a network such WLAN or GPS), wherein the information regarding the synchronization type informs the UE whether to synchronize with a source of a first synchronization type or a second synchronization type (see fig.3 & see para.0037, which discusses the D2D synchronization information 325 may include a time and/or frequency offset or any other information which may help the isolated mobile device 115-d synchronize with the synchronized mobile device 115-c as first synchronization type  and/or the network, such as through the base station 105-b as second synchronization type, thus informing); and
based on the information regarding the synchronization type (see fig.3 and para.0037, which shows and discusses D2D synchronization information 325), selecting a synchronization source for the D2D communication (see fig.3 & para.0038, which discusses the mobile 115-d may synchronize 330 with the synchronized mobile device 115-c and/or the network such as through the base station 105-b, where synchronized mobile device 115-c and/or the network are considered as synchronization source, thus selecting); 
wherein, the first synchronization type (see fig.3 and para.0037, which shows and discusses D2D synchronization information 325 with synchronized mobile device 115-c as first synchronization type), the UE uses a cell of the network as the synchronization source (see fig.3 & para.0038, which discusses the mobile 115-d may use the coverage/cell of  synchronized mobile device 115-c as synchronization source), and 
see fig.3 and para.0037, which shows and discusses D2D synchronization information 325 with network as second synchronization type), the UE uses a [global satellite system] as the synchronization source(see fig.3 &  para.0038, which discusses the mobile 115-d may use the network as synchronization source). 
As discussed above, although Abedini’873 discloses the mobile 115-d may synchronize 330 with the synchronized mobile device 115-c as first synchronization type and/or the network as second synchronization type (see para.0038), Abedini’873 does not explicitly show the use of “the UE uses a global satellite system as the synchronization source” as required by present claimed invention.  However, including “the UE uses a global satellite system as the synchronization source” would have been obvious to one having ordinary skill in the art as evidenced Tavildar’269.  
In particular, in the same field of endeavor, Tavildar’269 teaches the use of the UE uses a global satellite system as the synchronization source (see fig.8, which shows at least UE 802 may use GPS 820 as synchronization source and eNB 816 as another synchronization source, see para.0061-0063, which discuses UE 802 receive timing information from 818 and 822 from one or more third parties (WAN 816, GPS entity 820)).
Tavildar’269 it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Abedini’873 to include “the UE uses a global satellite system as the synchronization source” as taught by Tavildar’269, since Tavildar’269 stated in para.0018+, 0263+ that such a modification would provide a system that enable use equipments to perform distributed frequency synchronization  for supporting D2D communication within an LTE environment.
Regarding claims 2, 8 and 14, Abedini’873 discloses wherein the external synchronization source is a global positioning-related system (see para.0033, which discusses GPS). 
Regarding claims 3, 9 and 15, Abedini’873 discloses based on the UE using the cell of the network as the synchronization source (see fig.3, which shows 305, 325), acquiring the synchronization for the D2D communication based on a synchronization signal received from the cell of the network(see fig.3 &  para.0038, which discusses the mobile 115-d may synchronize 330 with the synchronized mobile device 115-c and/or the network such as through the base station 105-b as first synchronization type, where synchronized mobile device 115-c and/or the network are considered as synchronization source). 
see fig.3 and see para which shows and discusses 305 includes timing information for a network  such as GPS), acquiring time synchronization for the D2D communication based on a synchronization signal received from the external synchronization source(see fig.3 &  para.0038, which discusses the mobile 115-d may synchronize 330 with the synchronized mobile device 115-c and/or the network such as through the base station 105-b as first synchronization type, thus acquiring GPS through GPS as external synchronization source), and acquiring frequency synchronization for the D2D communication based on a synchronization signal received from the cell of the network(see fig.3 &  para.0038, which discusses the mobile 115-d may synchronize 330 with the synchronized mobile device 115-c and/or the network such as through the base station 105-b as first synchronization type, where synchronized mobile device 115-c and/or the network are considered as synchronization source, thus acquire synchronization from cell since it is sent through the base station). 
Regarding claims 5, 11 and 17, Abedini’873 discloses receiving information on resource allocation from the network, wherein the information on resource allocation comprises information on a resource for receiving a see para.0037, which discusses D2D synchronization information include a time and/or frequency offset or any other information which may help 115d synchronize with 115 and/or network) from the external synchronization source (see para.0033, which discusses GPS as external source). 
Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al (US 2015/0341873) and in view of Tavildar et al (US 2014/0140269) and further in view of Seo et al (WO 2013/191360, Please see US 2015/0173048 for English translation).
Regarding claims 6, 12 and 18, the combination of Abedini’873 and Tavildar’269 does not explicitly show the use of “when a signal to the BS and a signal to a counterpart UE of D2D communication are simultaneously scheduled in the predetermined frame, the signal to the counterpart UE is prioritized to the signal to the BS” as required by present claimed invention.  However, including “when a signal to the BS and a signal to a counterpart UE of D2D communication are simultaneously scheduled in the predetermined frame, the signal to the counterpart UE is prioritized to the signal to the BS” would have been obvious to one having ordinary skill in the art as evidenced by Seo’048.  
see abs, which discusses subframe with scheduled transmission of the D2D SPS and the signal intended for the base station), the signal to the counterpart UE is prioritized to the signal to the BS(see abs, which discusses transmission the D2D to a second terminal if the priority of the D2D signal has a higher priority than the signal intended for the base station).
In view of the above, having the combined system of Abedini’873 and Tavildar’269 and then given the well-established teaching of Seo’048, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Abedini’873 and Tavildar’269 to include “when a signal to the BS and a signal to a counterpart UE of D2D communication are simultaneously scheduled in the predetermined frame, the signal to the counterpart UE is prioritized to the signal to the BS” as taught by Seo’048, since Seo’048 stated in para.0005+ that such a modification would provide an efficient system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474